Citation Nr: 1700994	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-26 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his Daughter


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has reviewed the electronic records maintained both in Virtual VA and the Veterans Benefits Management System (VBMS).

In February 2014, the Veteran and his daughter presented testimony before the undersigned. A transcript of the hearing is associated with the claims file.

In February 2015, the Board remanded this claim for further evidentiary development. This matter is again before the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In its February 2015 remand, the Board directed the RO to afford the Veteran a VA psychiatric examination to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD, anxiety and depression.

In April 2016, the Veteran underwent a VA examination. While the examiner was asked to "determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD, anxiety and depression," the examiner only determined the nature and etiology of the Veteran's PTSD (which was related to the Veteran's period of service; however, this examination is inadequate since the diagnosis of PTSD was based on unverified stressors). The examiner did not address the nature and etiology of the Veteran's anxiety or depression. Because the RO did not obtain a VA examination that addressed all noted disabilities in the directive, the RO did not substantially comply with the Board's prior remand directives. A new VA examination is warranted to determine the nature and etiology of the Veteran's current psychiatric disabilities. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has reported several stressors. See hearing transcript at p. 6; February 2015 letter from Veteran. One of those stressors, regarding coming upon the body of M. O. M. has already been investigated by the RO. As noted in the February 2016 formal finding, this particular claimed stressor could not be independently verified. However, development is still warranted with regards to the following stressors:

First, the Veteran claims that in June 1969 he responded to an accident in the dependent section of the Kasern in Babenhausen. He claims the wife of dental Sgt. [redacted] ran over a child, with the child still pinned under the vehicle upon the Veteran's arrival. He claims that he organized several troops to lift the bus up and remove her, after which he administered CPR to her and rushed her to a helicopter. He claims that he, the pilot, and Dr. Jones kept giving her CPR, but she died in his arms. He claims that he treated this child in the dispensary on many occasions. He claims Dr. Jones made him get out of the chopper and drive the girl's parents to the 97th General Hospital in Frankfort and to tell the parents the girl was still alive. He claims that to this day he has extremely bad dreams about this incident and that it sparked some of the worst dreams and screams in his sleep for years.

Second, the Veteran claims that in July 1969 he unsuccessfully tried talking a patient of his out of jumping off a five story building. The Veteran identifies this patient as SP4. A. M. and says that before jumping off the building he looked at the Veteran and said, "I love you Dr. T." The Veteran claims he witnessed the deceased's blood and head splattered all over the concrete sidewalk.

Third, the Veteran claims that in 1968 in Babenhausen he found his bunkmate, PFC. R. H. from Alabama, hanging by a rope. He claims that he cut down PFC R. H. with a scalpel and gave him mouth to mouth as his body was still warm and his eyes were open. He claims that he was charged by the JAG Criminal Intelligence Division (CID) for cutting the body down before they could investigate, that he punched a 1st Lt. CID officer in the face, and that charges were dropped after he appeared before a CID hearing. He names Dr. Barrett, company head of the medical facility in Babenhausen, presumably as someone who has knowledge of this incident. See July 2006 email.

The record reflects that the Veteran had service in Germany between November 1968 and June 1970 as a "Medical Aidman (Clerk)" and that he was on TDY at the base hospital pharmacy for 90 days between April 1969 and July 1969. Thus, it should be clear to the RO where the incidents reported by the Veteran took place, in that he claims they occurred during a time in which he worked as a pharmacist. See hearing transcript at page 5. Thus, the approximate dates, locations and names of the parties involved are of record such that the RO should make an effort to verify the Veteran's reported stressors.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding private treatment records relevant to his claimed acquired psychiatric disorder, to include any private psychiatric treatment in 1975.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. All attempts to fulfill this development should be documented in the claims file.

2.  Obtain relevant outstanding VA treatment records related to treatment of the Veteran's claimed acquired psychiatric disorder, to include any psychiatric treatment in 1975.

3.  Make reasonable attempts to verify the following stressors, to include contacting the appropriate sources, and document these attempts in the claims file: 

a. The June 1969 accident at the dependent section of the Kasern in Babenhausen where the wife of dental Sgt. [redacted] allegedly ran over a child with her vehicle, and where the child died in the Veteran's arms and the Veteran drove the parents to the 97th General Hospital in Frankfort.

b. The July 1969 suicide of SP4. A. M., who allegedly jumped off a building in Babenhausen.

c. The 1968 incident where the Veteran allegedly found his bunkmate PFC R. H. hanging from a pipe, cutting him down, and being charged/investigated by the JAG Criminal Intelligence Division. See July 2006 email attached to original claim.

Attention is invited to the VA Office of General Counsel's January 2017 revised precedential opinion VAOPGRPREC 5-2014 titled "Duty to Assist in Seeking Records Pertaining to an Individual Other than the Claimant."

Attention is also invited to the record showing that the Veteran had service in Germany between November 1968 and June 1970 as a "Medical Aidman (Clerk)" and that he was on TDY at the base hospital pharmacy for 90 days between April 1969 and July 1969.

4.  Afterwards, afford the Veteran a VA psychiatric examination to determine the nature and etiology of his generalized anxiety disorder and major depressive disorder. 

d. The examiner should review the entire claims file and note that this review took place.

e. Regarding anxiety and depression, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that each is related to service, to include the July 1968 service treatment record showing psychiatric treatment for anxiety.

The examiners attention is invited to the diagnosis of generalized anxiety disorder shown in the September 2009 VA treatment record and the diagnosis of major depressive disorder shown in the September 2009 VA treatment record. Note that an opinion regarding whether these disabilities are related to service should be provided even if these disabilities since resolved.

The examiner is asked to provide a complete rationale to explain the reasons behind any opinions expressed and conclusions reached. Note that the appellant is competent to report his symptoms. Note that a lack of medical evidence to corroborate lay reports, to include reports of continuing symptoms and reports of injuries in service, alone is not sufficient to render such lay reports not credible. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the record must indicate whether the notification letter was returned as undeliverable.

6.  After the above development has been completed, the AOJ should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression. If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

